AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_
                                                     Eastern District of Washington

     BARRY L. WHITE and LORRAINE M. WHITE,
                husband and wife,                                    )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:16-CV-0096-TOR
                                                                     )
                                                                     )
                 SPOKANE COUNTY, et al.,
                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Pursuant to Fed. R. Civ. P. 41(a)(1)(A) and the parties’ stipulation, this matter is DISMISSED with prejudice and without
’
              costs or fees to any party.




This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge              THOMAS O. RICE                                                upon the parties' Stipulated Motion
      for Order of Dismissal. ECF No. 52.


Date: May 16, 2019                                                         CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            Bridgette Fortenberry
                                                                                          (By) Deputy Clerk

                                                                            Bridgette Fortenberry
